Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/927,566 and Amendment filed on 07/17/2022.  Claims 1, 3 and 8  have been amended.  Claims 6-7 and 11-20 have been canceled.  Claims 21-32 have been Claims 1-5, 8-10 and 21-32 remain pending in the application.
2. Rejections of claims 1-3 and 10 under 35 U.S.C. 102(a)(1) have been withdrawn based on Applicant’s amendment.
3.  By amending the claim/s and creating new claims, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.  See, e.g., newly created claims 21, 23-27 having such new feature as “one or more processors”.  See also, e.g., newly created claim 28 having such new features as “an aircraft body”; “a power system at the aircraft body”.

Election/Restrictions
4. Newly submitted claims 28-32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons, above claims raise the new issues of new matters: a power system at the aircraft body (emphasis added). The power system described in the instant specification (¶ 133) may include a motor, propellers, and an electric governor (emphasis added).  Please also see more details below.
5.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-10, 21-27 (Group 1), drawn to selecting a battery control method/system, classified in cpc group H02J 7/00306.
II.	Claims 28-32 (Group 2), drawn to a power system at the aircraft body, classified in cpc group B60L 50/60 (emphasis added).
6.  Inventions 1-10, 21-27 (Group 1) and 28-32 (Group 2) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Group 1) as claimed does not require the particulars of the subcombination as claimed, because Group 1 does not require a power system (emphasis added). The subcombination (Group 2) has separate utilities such as, but not limited to: the power system at the aircraft body; the power system communicatively connected to a flight controller.  Please also the instant specification (¶ 133) describing that the power system may comprise a motor, propellers, and an electric governor (emphasis added).
7.  Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not required, because the inventions have acquired a separate status in the art in view of their different search queries and different classification that requires a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
8. Since applicant has received an action on the merits for the originally presented/elected invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 28-32 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1-3, 8-10, 21-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Pub. No: CN 104166355 A) in view of Zheng et al. (Pub. No.: CN 106165235 A).

10.  As to claims 1 and 21 Shi describes:
Claim 1 A battery control method, applied to a battery control system (Abstract; Figs.1, 6), the method comprising:
acquiring status information of an unmanned aerial vehicle (obtaining/acquiring a coordinate information of the current position in the real-time (status information) of an electric unmanned vehicle 100 (unmanned aerial vehicle) under current flight condition - ¶¶ 1; 18; 21; 23 52; 58; 104-106; 159; Figs.1, 6) and electrical parameter information of a battery (obtaining/acquiring a battery 140 current residual electric quantity/current/voltage in real time (electrical parameter information) - ¶¶ 6-7; 48; 51; 154; Figs.1, 6), wherein the battery is configured to supply power to the unmanned aerial vehicle (¶¶ 1; 5-7; 13-14; 104-106; 245-250; Fig.6);
determining whether the battery is in abnormal status according to the electrical parameter information of the battery (in step s11 a controller 130 acquires the battery 140 present remaining electric quantity and in step 13 it is judged whether the battery 140 of the current rest electric quantity is greater than the safe power - ¶¶ 153-158; 208-211; 250; Figs.1-2, 6); and
in response to determining that the battery is in the abnormal status, controlling operation of the battery according to the status information of the unmanned aerial vehicle, including: in response to the status information of the unmanned aerial vehicle indicating that the unmanned aerial vehicle is in a flight status, controlling the battery to continue supplying the power to the unmanned aerial vehicle (when in step S14 determined that the battery 140 of the present remaining electric quantity is not greater than the safe electric quantity (abnormal status), a controller 130 executes the corresponding security protection command; security quantity comprises at least one of the following: in the electric unmanned vehicle 100 (unmanned aerial vehicle) electric quantity from the current position (unmanned aerial vehicle is in a flight status) safety electric quantity needed to preset position, the electric unmanned vehicle 100 (unmanned aerial vehicle) directly landing required power amount from the current position of the electric vehicle, the electric unmanned vehicle 100 (unmanned aerial vehicle) needed by opening the safety protection command that comprises at least one of the following: immediately returning to the preset position command, directly down from the current position of the command (continue supplying the power to the unmanned aerial vehicle) – ¶¶ 59-62; 104; 159-161; 212-214; 250-253; Figs.1-2, 6);
Claim 21 A battery control system (Abstract; Figs.1, 6) comprising:
one or more processors (microprocessor/processor 131 - ¶¶ 265-266; 277; Fig.6) configured for:
acquiring status information of an unmanned aerial vehicle (obtaining/acquiring a coordinate information of the current position in the real-time (status information) of an electric unmanned vehicle 100 (unmanned aerial vehicle) under current flight condition - ¶¶ 1; 18; 21; 23 52; 58; 104-106; 159; Figs.1, 6) and electrical parameter information of a battery (obtaining/acquiring a battery 140 current residual electric quantity/current/voltage in real time (electrical parameter information) - ¶¶ 6-7; 48; 51; 154; Figs.1, 6), wherein the battery is configured to supply power to the unmanned aerial vehicle (¶¶ 1; 5-7; 13-14; 104-106; 245-250; Fig.6);
determining whether the battery is in abnormal status according to the electrical parameter information of the battery (in step s11 a controller 130 acquires the battery 140 present remaining electric quantity and in step 13 it is judged whether the battery 140 of the current rest electric quantity is greater than the safe power - ¶¶ 153-158; 208-211; 250; Figs.1-2, 6); and
in response to determining that the battery is in the abnormal status, controlling operation of the battery according to the status information of the unmanned aerial vehicle, including: in response to the status information of the unmanned aerial vehicle indicating that the unmanned aerial vehicle is in a flight status, controlling the battery to continue supplying the power to the unmanned aerial vehicle (when in step S14 determined that the battery 140 of the present remaining electric quantity is not greater than the safe electric quantity (abnormal status), a controller 130 executes the corresponding security protection command; security quantity comprises at least one of the following: in the electric unmanned vehicle 100 (unmanned aerial vehicle) electric quantity from the current position (unmanned aerial vehicle is in a flight status) safety electric quantity needed to preset position, the electric unmanned vehicle 100 (unmanned aerial vehicle) directly landing required power amount from the current position of the electric vehicle, the electric unmanned vehicle 100 (unmanned aerial vehicle) needed by opening the safety protection command that comprises at least one of the following: immediately returning to the preset position command, directly down from the current position of the command (continue supplying the power to the unmanned aerial vehicle) – ¶¶ 59-62; 104; 159-161; 212-214; 250-253; Figs.1-2, 6).
With respect to claims 1 and 21 Shi does not explicitly describe a method/system, wherein in response to determining that the battery is in the abnormal status and the status information of the unmanned aerial vehicle indicating
that the unmanned aerial vehicle is in a non-flight status, controlling the battery to stop supplying the power to the unmanned aerial vehicle.
As to claims 21 and 28 Zheng in combination with Shi discloses a battery control method/system (Abstract), wherein in response to determining that the battery is in the abnormal status (a control circuit is used for when the failure of first or second electric core unit of the battery (battery is in the abnormal status) detected, generating the fault signal that is transmitted to the host processor – claims 50-52) and the status information of the unmanned aerial vehicle indicating that the unmanned aerial vehicle is in a non-flight status (automatic control, or the host processor is specifically used for obtaining the single battery fault signal control the vehicle directly after landing (in a non-flight status) – claims 63-64), controlling the battery to stop supplying the power to the unmanned aerial vehicle (stop supplying power - claims 49-52,  63-64).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Zheng’s teaching regarding the method/system, wherein in response to determining that the battery is in the abnormal status and the status information of the unmanned aerial vehicle indicating that the unmanned aerial vehicle is in a non-flight status, controlling the battery to stop supplying the power to the unmanned aerial vehicle to modify Shi’s invention by additionally improving a safety of the unmanned aerial vehicle (Abstract).
11.  As to claims 2-3, 10 and 22-23 Shi in combination with Zheng recites:
Claims 2, 22 The method/system, wherein: the electrical parameter information of the battery includes at least one of a voltage, a current, an output power, a remaining power, or a temperature of the battery (Abstract; ¶¶ 2-4; 10; 48; 54; 96; 136).
Claims 3, 23 The method/system, wherein determining whether the battery is abnormal according to the electrical parameter information of the battery includes: determining whether the battery is undervoltage according to the voltage of the battery; and determining that the battery is in the abnormal status in response to determining that the battery is undervoltage (¶¶ 2-4; 10; 48; 54; 96; 136; 153-161; 208-214; 250-253; Figs.1-2, 6);
Claim 10 The method, wherein acquiring the status information of the unmanned aerial vehicle includes: receiving the status information of the unmanned aerial vehicle transmitted by a flight controller of the unmanned aerial vehicle (¶¶ 245-250; Fig.6).
12.  As to claims 8-9 and 26-27 Zheng in combination with Shi recites:
Claims 8, 26 The method/system, wherein controlling the battery to stop supplying the power to the unmanned aerial vehicle includes controlling a power supply circuit connected to the battery to stop supplying the power to the unmanned aerial vehicle (claims 49-52, 63-64).
Claims 9, 27 The method/system, wherein controlling the power supply circuit connected to the battery to stop supplying the power to the unmanned aerial vehicle includes: controlling a switch (MOS 104 – Fig.1 and accompanying text) of the power supply circuit connected to the battery to be disconnected, such that the power supply circuit stops supplying the power to the unmanned aerial vehicle (claims 49-52, 63-64).
13.  Claims 4-5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable by Shi in view of Zheng and further in view of Nonami et al. (Pub. No.: JP 2004256020 A).
With respect to claims 4-5 and 24-25 Shi and Zheng do not explicitly describe the method/system, wherein controlling the battery to continue supplying the power to the unmanned aerial vehicle includes controlling a power supply circuit connected to the battery.
As to claims 4-5 and 24-25 Nonami in combination with Shi and Zheng discloses:
Claims 4, 24 The method/system, wherein controlling the battery to continue supplying the power to the unmanned aerial vehicle includes: controlling a power supply circuit connected to the battery to continue supplying the power to the unmanned aerial vehicle (Abstract; ¶¶ 15; 17; 33-34; 37; 40; 42; 57);
Claims 5, 25  The method/system, wherein controlling the power supply circuit connected to the battery to continue supplying the power to the unmanned aerial vehicle includes: controlling a switch of the power supply circuit connected to the battery to be connected, such that the power supply circuit continues supplying the power to the unmanned aerial vehicle (Abstract; ¶¶ 15; 17; 33-34; 37; 40; 42; 57).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Nonami’s teaching regarding the method, wherein controlling the battery to continue supplying the power to the unmanned aerial vehicle includes controlling a power supply circuit connected to the battery to modify Shi’s and Zheng’s inventions by instantaneously recognizing disappearance of the autonomous control signal, thereby since the control is switched to the manual control, a crash accident can be prevented  (¶ 42; 57).
	
REMARKS
14.  Mostly Applicant argues that amended claims overcome rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103.
15.  Applicant's arguments filed on 07/17/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-5, 8-10 and 21-32, as set forth above in the instant Office Action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851